Citation Nr: 0015881	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-23 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for left lower leg 
neuropathy secondary to a lightning strike, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had military service with the North Carolina Army 
National Guard from January 1955 to January 1958, including a 
period of active duty for training from June 9 to 23, 1957.  

This case came to the Board of Veterans' Appeals (Board) from 
an April 1997 RO decision which denied an increase in a 10 
percent rating for the veteran's service-connected left lower 
leg neuropathy.  In March 1998, the veteran appeared at the 
RO and testified at a videoconference hearing which was 
conducted from the Board in Washington, D.C., by the 
undersigned Member of the Board.  

In July 1998, the Board entered a decision in this case, 
denying an increased rating for left lower leg neuropathy.  
The veteran appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1999) (hereinafter, the 
"Court").  In September 1999, the Court issued an Order 
which vacated the July 1998 Board decision and remanded the 
case to the Board pursuant to 38 U.S.C.A. § 7252(a) (West 
1991), in accordance with a Joint Motion to remand the Board 
decision filed in September 1999.  


REMAND

By Order of September 1999, the Court remanded this case to 
the Board in accordance with the September 1999 Joint Motion.  
The Joint Motion stated that the Board failed to adequately 
review the record to ensure that the factors in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), were considered.  In DeLuca, 
the Court held that it was essential that a rating 
examination adequately portray -- in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups (38 C.F.R. § 4.40) -- the functional loss resulting 
from service connected disability.  The Court also indicated 
that such evaluations must involve consideration of other 
factors, such as weakened movement, excess fatigability, and 
incoordination, set forth in 38 C.F.R. § 4.45.  

In this case, the Joint Motion indicated that a March 1997 VA 
examination was inadequate for evaluation purposes, as it did 
not contain sufficient detail as to the veteran's complaints 
of pain on use of his legs and feet.  The Joint Motion noted 
that a remand would provide an opportunity for an additional 
examination to clarify the medical opinions in this case.  
Additionally, the Joint Motion indicated that on remand the 
veteran should be free to submit additional evidence and 
argument.  Accordingly, this case is REMANDED to the RO for 
the following action:

1. The veteran should be afforded a VA 
neurological examination to determine 
the current nature and degree of 
severity of his service-connected left 
lower leg neuropathy secondary to a 
lightning strike.  The examiner should 
review the entire claims folder prior 
to the examination so that pertinent 
aspects of the veteran's medical 
record may be reviewed.  Such tests as 
he deems necessary should be 
performed, to include range of motion 
studies pertaining to the left lower 
leg.  All clinical findings should be 
reported in detail in the examination 
report.  The examiner should state for 
the record whether the left lower leg 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the particular 
service-connected disability; if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should furnish an opinion as 
to whether pain could significantly 
limit functional ability during flare-
ups or when the left lower leg is used 
repeatedly over a period of time; this 
determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.  To the extent possible, 
the examiner should distinguish 
between any functional loss due to 
left lower leg neuropathy from a 
lightning strike and other functional 
loss due to diabetes or spine 
disorders.  The clinical findings and 
reasoning which form the bases for the 
opinions should be clearly set forth 
in the examination report.
 
2. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that the foregoing 
development has been completed.  If 
any development is incomplete, 
appropriate corrective action should 
be implemented.  Thereafter, the RO 
should readjudicate the claim and, if 
the decision remains adverse to the 
veteran, furnish him and his 
representative a Supplemental 
Statement of the Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until 
otherwise notified; he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS A. PLUTA
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


